DAUKSCH, Judge.
This is an appeal from a sentence in a murder case. Appellant had four or five different lawyers appointed to represent him through the trial. He would get a lawyer, become dissatisfied with him or her and cause the lawyer to be discharged and another appointed. After trial he filed a bar grievance against his last lawyer and the court became aware of this at sentencing. The judge discharged the final lawyer at the sentencing hearing and sentenced appellant within the sentencing guidelines.
While we are sympathetic with the judge’s frustration and understand the probable fruitlessness of the result, we must vacate the sentence and remand for resentencing after the reappointment of his last lawyer or the appointment of a new one. State v. Young, 626 So.2d 655 (Fla.1993); Chestnut v. State, 578 So.2d 27 (Fla. 5th DCA 1991).
SENTENCE VACATED; REMANDED.
W. SHARP and HARRIS, JJ„ concur.